Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Ten, Kim et al., and Jiang et al.
 	Ten relates to image processing for images with high dynamic range (HDR).  Log-luminances in an HDR input image are histogrammed to generate a tone-map, along with which a log global tone-mapped luminance image is computed. The log global tone-mapped luminance image is downscaled. The log-luminances and the log global tone-mapped luminance image generate a log ratio image. Multi-scale resolution filtering the log ratio image generates a log multi-scale ratio image. The log multi-scale ratio image and the log luminances generate a second log tone-mapped image, which is normalized to output a tone-mapped image based on the downscaled log global tone-mapped luminance image and the normalized image. The HDR input image and the output tone-mapped image generate a second ratio image, which is quantized.
Kim et al. disclose a convolutional neural network (CNN) based architecture designed for the Inverse tone mapping (ITM) to HDR consumer displays.
Jiang et al. disclose a method for evaluating quality of tone-mapping image based on exposure analysis.
Independent claim 1 is distinguishable from the prior art in that it requires features “an execution unit to receive media requests from the media pipeline, the execution unit is configured to compute an auto-exposure scale for an image to effectively tone map the image, to scale the image with the computed auto-exposure scale, and to apply a tone mapping operator including a log function to the image and scaling the log function to generate a tone mapped image”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features, in combination with other features, in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668